Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 7-18-2022, with respect to the rejection(s) of claim(s) 1-13, 15-16, 19-20 under Horzyk et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo et al (US 20180082184A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzyk et al (“Integration of Semantic and Episodic Memories” 2017) in view of Guo et al (US 20180082184A1)
1. Horzyk disclose a method comprising: 
receiving, from a client system associated with a user, a query from the user (See e.g. table V on query/question);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

determining, based on the query, one or more initial memory slots1 (See e.g. section IV on relevant episodes); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

accessing a memory graph associated with the user (See e.g. section V on memory graph; abstract on retaining personal experiences (i.e. experience associated with the user)),

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 wherein the memory graph comprises a plurality of nodes and a plurality of edges connecting the nodes (See e.g. Fig. 5), and wherein one or more of the nodes correspond to one or more episodic memories of the user (See e.g. Fig.5), respectively, and wherein each edge corresponds to a relationship between the connected nodes  (See e.g. Fig. 5); 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

selecting, by one or more machine-learning models based on the initial memory slots, one or more candidate nodes from the memory graph (See e.g. table V on answer generation; section IV on LTM learning); 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

generating a response based on the initial memory slots and episodic memories corresponding to the selected candidate nodes (See e.g. table V on answer generation); and 
sending, to the client system in response to the query, instructions for presenting the response (See e.g. table V on answer generation).
While Horzyk disclose question answering system, Horzyk fails to explicitly disclose an assistant xbot2.
However, Guo disclose chatbot for question answering (See [0019]).  Guo also disclose chatbot has been used in large variety of fields and have many applications (See [0004], [0018]).
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the question answering system of Horzyk to incorporate context aware chatbot system of Guo.
Given the advantage of more accurate representation of question, answer and context (See Guo [0056]), one having ordinary skill in the art would have been motivated to make this obvious modification.


2. Horzyk disclose the method of claim 1, wherein the one or more candidate nodes are selected from the one or more nodes corresponding to the one or more episodic memories of the user.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


3. Horzyk disclose the method of claim 1, wherein one or more nodes of the plurality of nodes correspond to one or more entities, respectively.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


4. Horzyk disclose the method of claim 1, wherein the memory graph is built based on a knowledge graph comprising a plurality of nodes corresponding to a plurality of entities, respectively (See e.g. SM).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


5. Horzyk disclose the method of claim 4, wherein the plurality of nodes of the memory graph comprise: a plurality of nodes corresponding to a plurality of entities from the knowledge graph; and a plurality of nodes corresponding to a plurality of episodic memories of the user.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


6. Horzyk disclose the method of claim 4, further comprising: building a synthetic memory graph generator; and generating, by the synthetic memory graph generator, one or more nodes in the memory graph, wherein each of the one or more nodes is connected to one or more entities associated with the knowledge graph (See e.g. abstract on build (i.e. synthesis) associations).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


7. Horzyk disclose the method of claim 1, wherein the query is associated with a context, and wherein selecting the one or more candidate nodes is further based on the context associated with the query (See e.g. concept learning and context based generalization).
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


8. Horzyk disclose the method of claim 1, wherein the one or more machine-learning models comprise at least a long-short term memory (LSTM) model.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale



9. Horzyk disclose the method of claim 1, further comprising: determining relevance between the initial memory slots and each of the plurality of nodes in the memory graph, wherein selecting the one or more candidate nodes is further based on the relevance.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


10. Horzyk disclose the method of claim 1, further comprising: generating a query encoding for the query based on a long-short term memory (LSTM) model; and generating a memory encoding for each node corresponding to an episodic memory in the memory graph based on one or more of a graph embeddings projection model or a LSTM model.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


11. Horzyk disclose the method of claim 10, wherein selecting the one or more candidate nodes comprises inputting the generated query encoding and each generated memory encoding to the one or more machine-learning models, and wherein the one or more machine-learning models generate a sequence path of walk steps attending to the one or more candidate nodes within the memory graph.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


12. Horzyk disclose the method of claim 11, further comprising: inputting the generated query encoding, each generated memory encoding, and the sequence path of walk steps to the one or more machine-learning models, wherein the one or more machine-learning models generate one or more answer candidates, wherein the answer candidates are ranked in an order based a compatibility between the query and the respective answer candidate, and wherein the 
compatibility is determined by the one or more machine-learning models (See e.g. resulting sequences.  Examiner Note: the resulting sequences that are treated as an answer indicated highest ranked sequences).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


13. Horzyk disclose the method of claim 12, further comprising: aggregating, by the one or more machine-learning models, the one or more answer candidates, wherein each answer candidate is associated with a weight, and wherein the weight is determined based on the rank associated with the respective answer candidate.

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


15. Horzyk disclose the method of claim 1, wherein the response comprises one or more of a content file associated with the initial memory slots and episodic memories corresponding to the selected candidate nodes.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

16. Horzyk disclose the method of claim 15, wherein the content file comprises one or more of textual content (See e.g. input file with text), an image, a video clip, or an audio clip.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Claims 19-20 are drawn to claim 1 and are rejected for the same reasons.


Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzyk et al (“Integration of Semantic and Episodic Memories” 2017) in view of Guo et al (US 20180082184A1) and further in view of Gill (US 7853551 B1)
14. Horzyk disclose generating answer, but fails to explicitly disclose the method of claim 1, wherein generating the response is further based on one or more language templates.
However, Gill disclose question answering (thereby in same field of endeavor), and disclose the method of claim 1, wherein generating the response is further based on one or more language templates (C5L25-35 “Stage Five. The Evaluation in one embodiment offers natural language templates to filter what will become part of the outcome and what will be rejected. This stage provides a framework to support final presentation and assessment of future implications and impacts”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the question answering system of Horzyk+Guo to incorporate language template of Gill.
Given the advantage of providing a framework to support final presentation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzyk et al (“Integration of Semantic and Episodic Memories” 2017) in view of Guo et al (US 20180082184A1) and further in view of Socher et al (US 20170024645 A1).
17 Horzyk disclose presenting answer, but fails to explicitly disclose the method of claim 15, wherein the response is presented in a user interface comprising one or more of a media section or a chat section, wherein the media section surfaces the image or video clip, and wherein the chat section surfaces the textual content.
However, Socher disclose question answering (thereby in same field of endeavor), and disclose the method of claim 15, wherein the response is presented in a user interface comprising one or more of a media section or a chat section, wherein the media section surfaces the image or video clip, and wherein the chat section surfaces the textual content (See e.g. Fig. 16 with both text and image)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the question answering system of Horzyk+Guo to incorporate question answering system of Socher.
Given the fact that textual and/or image input/display is known in the art (See [0148]), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzyk et al (“Integration of Semantic and Episodic Memories” 2017) in view of Guo et al (US 20180082184A1) and further in view of Sanchez et al (US 10325210 B2).
18. Horzyk disclose episodic memories of the user, but fails to explicitly disclose the method of claim 1, wherein the episodic memories of the user are extracted from one or more of: a plurality of content objects associated with the user; social-networking information associated with the user; contact information associated with the user; calendar information associated with the user; or interactions with one or more other users in an online social network.
However, Sanchez disclose episodic memories of the user (thereby in same field of endeavor), and disclose wherein the episodic memories of the user are extracted from one or more of: a plurality of content objects associated with the user; social-networking information associated with the user; contact information associated with the user; calendar information associated with the user; or interactions with one or more other users in an online social network (C5L10-25 “As used herein, cognitive applications, or “cognitive apps,” broadly refer to cloud-based, big data interpretive applications that learn from user engagement and data interactions. Such cognitive applications extract patterns and insights from dark data sources that are currently almost completely opaque. Examples of such dark data include disease insights from population-wide healthcare records and social media feeds, or from new sources of information, such as sensors monitoring pollution in delicate marine environments”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the question answering system of Horzyk+Guo to incorporate dark data of Sanchez.
Given the fact that dark data is one of the many data sources available, and using such data enable a smart, interactive data supply chain (See C5L25-35), one having ordinary skill in the art would have been motivated to make this obvious modification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0073]… Relevant memory nodes are provided as initial memory slots
        2 [0046] In particular embodiments, the assistant xbot 215 may be a type of chat bot. The assistant xbot 215 may comprise a programmable service channel, which may be a software code, logic, or routine that functions as a personal assistant to the user. The assistant xbot 215 may work as the user's portal to the assistant system 140. The assistant xbot 215 may therefore be considered as a type of conversational agent